Citation Nr: 1619640	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-12 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel

INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) from April 30, 1970 to October 10, 1970.  He had additional periods of service in the Reserves during weekend drills or two-week training.

These matters come before the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that, in pertinent part, denied entitlement to service connection for hearing loss and tinnitus.
 
In February 2016, the Appellant testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the proceeding is associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant contends that his hearing loss and tinnitus are related to acoustic trauma/noise exposure while in service.
 
The appellant's personnel records indicate that the Appellant did not have any active duty, but had a period of ACDUTRA from April 30, 1970 to October 10, 1970, and military personnel records reflect that he had several additional periods of duty from 1974 to 1976.  At his hearing, the Appellant's representative noted that he had service while in the Reserves during weekend drills or two-week training.  Currently, the record is not clear as to whether the Appellant had additional periods of ACDUTRA or inactive duty for training (INACDUTRA) during which he had acoustic trauma.  A remand is necessary for the RO undertake any development necessary to determine the dates of any such periods.
 
The Appellant contends that his hearing loss is a result of his six years of exposure to extreme noise while in a weapons platoon.  See April 2013 VA Form 9. Service personnel records reflect that his primary duty was as an "ammo man" and "AGUNNER 106."  The Appellant testified that he was an A-gunner on a 106 recoilless rifle weapons platoon for training and was with the 81 mortars during that time. 

The questions in the case are (1) whether the appellant became disabled from the disease of hearing loss during a period of ACDUTRA or (2) whether his hearing loss is the result of the injury of acoustic trauma during periods of ACDUTRA or INACDUTRA.  38 U.S.C.A. § 101(24).
 
At his hearing, the Appellant indicated that he was submitting a private audiological examination report; however, there is no such examination report in the electronic claims file.  On remand, this should be obtained and added to the evidence of record.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  An appellant's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

The Board finds that, as the evidence of record shows that the Appellant did have acoustic trauma during service, and he reports a current hearing loss and tinnitus, he should be provided with a VA examination to determine whether he has a current hearing loss meeting the criteria under VA regulations and tinnitus related to service. 
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), the Defense Finance Accounting Service (DFAS) and any other appropriate source to verify the Appellant's periods of ACDUTRA and INACDUTRA. All records and/or responses received should be associated with the claims file.
 
2.  After development is completed as directed above, afford the Appellant an appropriate VA examination to determine the nature and etiology of his current hearing loss and tinnitus.

The examiner should be provided with a list of the Appellant's verified periods of ACDUTRA and INACDTURA.
 
The examiner should review the record and should obtain the Appellant's history of exposure to hazardous noise during each period of ACDUTRA and INACDUTRA.
 
The VA examiner must offer an opinion as to the whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss or tinnitus is related to in-service acoustic trauma during any period of ACDUTRA or INACDUTRA.
 
The examiner must include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiries without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.
 
3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




